Exhibit 99.4 THOMSON REUTERS CORPORATE GOVERNANCE GUIDELINES Adopted effective March 3, 1. GENERAL 1 2. BOARD COMPOSITION 1 3. BOARD RESPONSIBILITIES 3 4. CONTROLLING SHAREHOLDER 6 5. CHAIRMAN 7 6. DEPUTY CHAIRMAN 7 7. SENIOR INDEPENDENT DIRECTOR 7 8. SECRETARY TO THE BOARD 7 9. BOARD COMMITTEES 8 10. BOARD AND COMMITTEE MEETINGS 9 11. DIRECTOR COMPENSATION 10 12. REIMBURSEMENT OF EXPENSES 11 13. SHARE OWNERSHIP GUIDELINES 11 14. DIRECTOR INDUCTION AND CONTINUING EDUCATION 12 15. BOARD ACCESS TO MANAGEMENT AND ADVISORS 12 16. PERFORMANCE ASSESSMENTS 12 17. CODE OF BUSINESS CONDUCT AND ETHICS 12 18. PROHIBITION ON PERSONAL LOANS 13 19. INDEMNIFICATION AND INSURANCE 13 20. CONFLICTS OF INTEREST 13 21. TO CONTACT THE BOARD AND ITS COMMITTEES 13 THOMSON REUTERS CORPORATE GOVERNANCE GUIDELINES 1. GENERAL Thomson Reuters Corporation, Thomson Reuters PLC and their respective subsidiaries operate as a unified group known as Thomson Reuters pursuant to a dual listed company structure. Under that structure, Thomson Reuters Corporation and Thomson
